PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/905,770
Filing Date: 15 Jan 2016
Appellant(s): HASKEL et al.



__________________
Thomas Hoxie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 16, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.

Claims 2-12 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Viltro et al (US 6,648,641) in view of Haught et al (US 2012/0082630).
See the Final Office Action of October 7, 2020 for a full statement of the rejection.

NEW GROUNDS OF REJECTION
There are no new grounds of rejection.


(2) Response to Argument
In response to the present rejection Appellant argues that “there is no disclosure or suggestion in Viltro that 1) its device can be used to deliver test formulations for evaluation to a subject; 2) of the adjustment of the formulation based on data so obtained; or 3) that its cartridges can be successfully programmed for such use” (2/16/2021 Appeal Brief, page 7).  The examiner notes, however, that Appellant has misconstrued the rejection.  The rejection is not that one of ordinary skill in the art would have found it obvious to use the Viltro et al device to perform the claimed method, but rather that one of ordinary skill in the art would have found it obvious in view of the teachings by Haught et al to have first tested and modified the oral care formulations used in the Viltro et al method/device prior to investing significant amounts of money to manufacture and market the Viltro et al method/device.  

Haught et al teach  - 
It is highly desirable that consumer products for use in cleaning and care of the oral cavity impart a fresh and clean feeling as this provides consumers with a signal of continuing freshness and cleanliness. In addition to the feeling of cleanliness, consumers typically want to benefit from therapeutic oral care actives, like anti-tartar agents for example, through their oral care regimen. Oral care compositions are often made up of a combination of components which can include carrier materials, surfactants, flavors, sensates, colorants, actives, and other additives. The ability to formulate a consumer acceptable oral care composition, however, raises challenges as many of the components used to impart a flavor, deliver a benefit, or that are part of the base for the oral care composition add unwanted tastes and/or sensations along with the targeted benefit for which they are added. Thus, formulating oral care compositions can be a balancing act between acceptable flavor and acceptable benefits.   (Haught et al, paragraph [0030] emphasis added)

Haught et al further teach that in order to achieve that balance between acceptable flavor and acceptable benefits that different formulations be tested by a 10 person panel that rates the different formulations according to a sweetness rating (0=no sweetness; 25=slightly sweet; 50=just right; 75=slightly too sweet; 100=much too sweet)(note paragraph[0066], tables pages 8-11).  It is implicit that such testing would be used in determining formulations that the producer markets to consumers.   To have first tested and adjusted the formulations of the Vitro et al prepackaged cartridges prior to packaging and offering for sale to the consumer in order to ensure that the formulations imparted a fresh and clean feeling to the user as taught by Haught et al to be desirable for oral care compositions would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Appellant argues that “[t]here is no motivation for the combination of Viltro and Haught, or a reasonable expectation of success in the combination” (Appeal Brief, page 8).  The examiner is not persuaded.  One of ordinary skill in the art would have been motivated to test KSR Int’l, Co v. Teleflex Inc. 127 S. Ct 1727 (2007) for the requirement that “it will be necessary . . . to determine whether there was apparent reason to combine [or modify] the known elements [in the prior art] in the fashion claimed by the patent at issue.  To facilitate review, this analysis should be made explicit.”  The examiner agrees, the secondary reference to Haught et al provides ample teaching and suggestion regarding the desirability of testing different formulation of oral compositions before marketing to the consumer.  To have provided such a testing and formulation determination to the dental formulations used in the Viltro et al method/device before marketing it to the consumer would have been obvious to one of ordinary skill in the art.   The Supreme Court in KSR further stated “[t]he idea that a designer hoping to make an adjustable electronic pedal would ignore Asano because Asano was designed to solve the constant ratio problem makes little sense.  A person of ordinary skill is also a person of ordinary creativity, not an automaton.”  Likewise, a person of ordinary skill in the art that intended to market the Viltro et al method/device would not reasonably ignore the teachings of Haught et al that it is desirable to test different formulations of dental compositions among a plurality of users in order to achieve a formulation that is clean and fresh, as well as, effective before the final formulation is manufactured and marketed.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RALPH A LEWIS/Primary Examiner, Art Unit 3772      
                                                                                                                                                                                                  Conferees:
/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772             
                                                                                                                                                                                           Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.